Case: 16-30631      Document: 00513833273         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 16-30631
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      January 12, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

RODERICK WASHINGTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:08-CR-188-4


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Roderick Washington appeals the district court’s denial of his motion for
a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). The district court
originally sentenced Washington to 126 months of imprisonment after he
pleaded guilty to conspiracy to possess with intent to distribute 50 grams or
more of cocaine base. Following Amendment 782 to the Sentencing Guidelines,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30631     Document: 00513833273      Page: 2   Date Filed: 01/12/2017


                                  No. 16-30631

the district court denied Washington’s motion for a reduction to 120 months of
imprisonment.
      We review a district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion. United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011). If the district court bases its decision on an error of
law or a clearly erroneous assessment of the evidence, it commits an abuse of
discretion. Id. The district court does not abuse its discretion when the record
shows that the court duly considered the motion as a whole and considered the
18 U.S.C. § 3553(a) factors, even implicitly. United States v. Whitebird, 55 F.3d
1007, 1010 (5th Cir. 1995).
      The parties agree that Washington was eligible for a reduction.
However, they dispute whether the court’s denial was an abuse of discretion.
In this case, the court specifically stated that it considered the § 3553(a)
sentencing factors and “all of the information submitted,” including
Washington’s presentence report. To the extent Washington argues that the
court did not provide adequate reasons for its denial, “a court is not required
to state findings of facts and conclusion[s] of law when denying a § 3582(c)(2)
motion.” United States v. Cooley, 590 F.3d 293, 298 (5th Cir. 2009) (internal
quotation marks and citation omitted). Because the record reveals that the
district court gave due consideration to the motion as a whole and to the
§ 3553(a) factors, it did not abuse its discretion. See Whitebird, 55 F.3d at 1010.
      AFFIRMED.




                                        2